ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Reject dated 11/03/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose that an apparatus for applying Transcranial Magnetic Stimulation (TMS) to a patient, wherein the apparatus comprises… a plurality of magnet assemblies mounted on the head mount in a predetermined pattern, wherein each of the magnet assemblies comprises a magnet for selectively providing a rapidly changing magnetic field  of 500-5000 Tesla/second, corresponding to a magnet movement speed of no less than 400 Hertz, configured to induce electric currents in the brain of the patient so as to modify natural electrical activity of the brain of the patient;  wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of the rapidly changing magnetic field is selected so as to allow the spatial, strength and temporal characteristics of the rapidly changing magnetic field to be custom tailored for the patient, whereby to provide patient-specific TMS therapy in combination with all the other features, combination and arrangement of features as explicitly, positively and specifically recited by the Applicants.
As per independent Claim 6, the prior art of record fails to disclose a method for providing Transcranial Magnetic Stimulation (TMS) to a patient, the method comprising: 

selectively providing the rapidly changing magnetic field with at least one of the magnet assemblies; wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of the rapidly changing magnetic field is selected so as to custom tailor the spatial, strength and temporal characteristics of the rapidly changing magnetic field for that patient, whereby to provide patient-specific TMS therapy in combination with all the other features, combination and arrangement of features and method steps as explicitly, positively and specifically recited by the Applicants.
Prior arts of record, US 20110034822 A1 to Phillips; James William et al. discloses devices comprising  (a) at least one permanent magnet; and (b) a subunit coupled to the magnet; wherein the subunit enables movement of at least one said magnet at a frequency between about 0.5 Hz and about 100 Hz. The magnetic movement comprises at least one of rotational motion, linear motion, or swing motion. The disclosed methods, devices, and systems offer a novel, inexpensive, easy to use therapy for a number of disorders that involves no medication. Methods and devices described by Phillips use alternating magnetic fields to gently "tune" the brain and affect mood, focus, and cognition of subjects.
Prior art of record, US 20110105826 A1 to Mishelevich; David J. et al. discloses devices, systems and methods to enhance the magnetic perturbation of brain neural target during 
Prior art of record, US 4537198 A to Corbett; Sue discloses an electrode cap for use in encephalographic analysis which includes a flexible head cover having a plurality of spaced electrode anchor tabs disposed on the inner side thereof. Each electrode is mounted in an independently positionable engaging tab which is adapted to be selectively positioned by finely adjustable contact engagement with one of the anchor tabs at a pre-selected locus. An electrode board adapter is provided for connecting the electrodes to the E.E.G. amplifier and readout instrument.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent claim 1 and 6 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 3-5 which depend upon independent base claim 1, dependent claims 3-5 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 8-9 which depend upon independent base claim 6, dependent claims 8-9 are allowable due to their direct/indirect dependency on allowable base claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/S.R/Examiner, Art Unit 3791                                                                                                                                                                                                        November 15, 2021